                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF ALASKA

GWENDOLYN GRACE LARSEN,

                                  Plaintiff,
      vs.

ANDREW SAUL, 1
Commissioner of Social Security,

                                  Defendant.    Case No. 3:18-cv-00221-SLG


                                      DECISION AND ORDER

         On or about May 4, 2015, Gwendolyn Grace Larsen filed an application for

Disabled Widow’s Insurance Benefits under Title II of the Social Security Act (“the Act”) 2

alleging disability beginning October 15, 2010. 3         Ms. Larsen has exhausted her

administrative remedies and filed a Complaint seeking relief from this Court. 4

         Ms. Larsen’s opening brief asks the Court to reverse and remand the agency

decision. 5 The Commissioner filed an Answer and a brief in opposition to Ms. Larsen’s




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42
U.S.C. 405(g) (action survives regardless of any change in the person occupying the office of
Commissioner of Social Security).
2
 The Court uses the term “disability benefits” to describe Title II Disabled Widow’s Insurance
Benefits herein.
3
 Administrative Record (“A.R.”) 27, 200–02. The ALJ noted that in a brief dated December 30,
2016, Ms. Larsen amended her alleged disability onset date to October 15, 2010. A.R. 27, 52;
see also Docket 13 at 1.
4
    Docket 1 (Larsen’s Compl.).
5
    Docket 13 (Larsen’s Br.).
opening brief. 6 Ms. Larsen filed a reply brief. 7 Oral argument was not requested and was

not necessary to the Court’s decision. This Court has jurisdiction to hear an appeal from

a final decision of the Commissioner of Social Security. 8 For the reasons set forth below,

Ms. Larsen’s request for relief will be denied.

                                 I.     STANDARD OF REVIEW

          A decision by the Commissioner to deny disability benefits will not be overturned

unless it is either not supported by substantial evidence or is based upon legal error. 9

“Substantial evidence” has been defined by the United States Supreme Court as “such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” 10 Such evidence must be “more than a mere scintilla,” but may be “less than

a preponderance.” 11 In reviewing the agency’s determination, the Court considers the

evidence in its entirety, weighing both the evidence that supports and that which detracts

from the administrative law judge (“ALJ”)’s conclusion. 12 If the evidence is susceptible to




6
    Docket 11 (Answer); Docket 14 (Defendant’s Br.).
7
    Docket 15 (Reply).
8
    42 U.S.C. § 405(g).
9
 Matney ex rel. Matney v. Sullivan, 981 F.2d 1016, 1019 (9th Cir. 1992) (citing Gonzalez v.
Sullivan, 914 F.2d 1197, 1200 (9th Cir. 1990)).
10
  Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v. NLRB, 305
U.S. 197, 229 (1938)).
11
  Perales, 402 U.S. at 401; Sorenson v. Weinberger, 514 F.2d 1112, 1119 n.10 (9th Cir. 1975)
(per curiam).
12
     Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985).


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 2 of 43
more than one rational interpretation, the ALJ’s conclusion must be upheld. 13 A reviewing

court may only consider the reasons provided by the ALJ in the disability determination

and “may not affirm the ALJ on a ground upon which she did not rely.” 14 An ALJ’s decision

will not be reversed if it is based on “harmless error,” meaning that the error “is

inconsequential to the ultimate nondisability determination . . . or that, despite the legal

error, the agency’s path may reasonably be discerned, even if the agency explains its

decision with less than ideal clarity.” 15 Finally, the ALJ has a “special duty to fully and

fairly develop the record and to assure that the claimant’s interests are considered.” 16 In

particular, the Ninth Circuit has found that the ALJ’s duty to develop the record increases

when the claimant is unrepresented or is mentally ill and thus unable to protect her own

interests. 17

                               II.     DETERMINING DISABILITY

          The Act provides for the payment of disability insurance to individuals who have

contributed to the Social Security program and who suffer from a physical or mental




13
  Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (citing Rhinehart v. Finch, 438 F.2d 920,
921 (9th Cir. 1971)).
14
     Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014).
15
 Brown-Hunter v. Colvin, 806 F.3d 487, 492 (9th Cir. 2015) (internal quotation marks and citations
omitted).
16
  Smolen v. Chater, 80 F.3d 1273,1288 (9th Cir. 1996) (quoting Brown v. Heckler, 713 F.2d 441,
443 (9th Cir. 1983)); see also Garcia v. Comm’r of Soc. Sec., 768 F.3d 925, 930 (9th Cir. 2014).
17
     Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001).


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 3 of 43
disability. 18 In addition, SSI may be available to individuals who are age 65 or older, blind,

or disabled, but who do not have insured status under the Act. 19 Disability is defined in

the Act as follows:

          [I]nability to engage in any substantial gainful activity by reason of any
          medically determinable physical or mental impairment which can be
          expected to result in death or which has lasted or can be expected to last
          for a continuous period of not less than 12 months. 20

The Act further provides:

          An individual shall be determined to be under a disability only if his physical
          or mental impairment or impairments are of such severity that he is not only
          unable to do his previous work but cannot, considering his age, education,
          and work experience, engage in any other kind of substantial gainful work
          which exists in the national economy, regardless of whether such work
          exists in the immediate area in which he lives, or whether a specific job
          vacancy exists for him, or whether he would be hired if he applied for work.
          For purposes of the preceding sentence (with respect to any individual),
          “work which exists in the national economy” means work which exists in
          significant numbers either in the region where such individual lives or in
          several regions of the country. 21

          The Commissioner has established a five-step process for determining disability

within the meaning of the Act. 22 A claimant bears the burden of proof at steps one through

four in order to make a prima facie showing of disability. 23 If a claimant establishes a



18
     42 U.S.C. § 423(a).
19
     42 U.S.C. § 1381a.
20
     42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).
21
     42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).
22
     20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4).
23
   Treichler v. Comm’r Soc. Sec. Admin., 775 F.3d 1090, 1096 n.1 (9th Cir. 2014) (quoting Hoopai
v. Astrue, 499 F.3d 1071, 1074–75 (9th Cir. 2007)); see also Tackett v. Apfel, 180 F.3d 1094, 1098

Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 4 of 43
prima facie case, the burden of proof then shifts to the agency at step five. 24 The

Commissioner can meet this burden in two ways: “(a) by the testimony of a vocational

expert, or (b) by reference to the Medical-Vocational Guidelines at 20 C.F.R. pt. 404,

subpt. P, app. 2.” 25 The steps, and the ALJ’s findings in this case, are as follows:

          Step 1. Determine whether the claimant is involved in “substantial gainful activity.”

The ALJ concluded that Ms. Larsen had not engaged in substantial gainful activity since

October 15, 2010, the alleged onset date. ALJ LaCara also noted that Ms. Larsen was

“the unmarried widow of the deceased insured worker and had attained the age of 50,”

having also previously met the “non-disability requirements for disabled widow’s benefits

set forth in section 202(e) of the Social Security Act.” ALJ LaCara found the “prescribed

period ended on April 30, 2016.” 26

          Step 2. Determine whether the claimant has a medically severe impairment or

combination of impairments. A severe impairment significantly limits a claimant’s physical

or mental ability to do basic work activities and does not consider age, education, or work

experience. The severe impairment or combination of impairments must satisfy the

twelve-month duration requirement. The ALJ determined that Ms. Larsen had the

following severe impairments: “very mild to minimal degenerative changes of the right

ankle, mild to moderate degenerative changes at the left thumb,” “[m]oderate


(9th Cir. 1999).
24
     Treichler, 775 F.3d at 1096 n.1; Tackett, 180 F.3d at 1098 (emphasis in original).
25
     Tackett, 180 F.3d at 1101.
26
     A.R. 29.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 5 of 43
degenerative changes at the great toe,” and “apparent chronic fatigue syndrome.” The

ALJ found that Ms. Larsen’s history of glaucoma, small loose body in the right knee,

minimal osteoarthritis in the left knee medial compartment, complaints of shoulder pain,

and mental impairments of depression, anxiety, personality disorder were all non-severe

and did not result in significant vocational limitations. 27

          Step 3. Determine whether the impairment or combination of impairments meets

or equals the severity of any of the listed impairments found in 20 C.F.R. pt. 404, subpt.

P, app.1 precluding substantial gainful activity. If the impairment is the equivalent of any

of the listed impairments, and meets the duration requirement, the claimant is

conclusively presumed to be disabled. If not, the evaluation goes on to the fourth

step. The ALJ determined that Ms. Larsen did not have an impairment or combination of

impairments that met or medically equaled the severity of a listed impairment. 28

          Before proceeding to step four, a claimant’s residual functional capacity (“RFC”) is

assessed. Once determined, the RFC is used at both step four and step five. An RFC

assessment is a determination of what a claimant is able to do on a sustained basis

despite the limitations from her impairments, including impairments that are not severe. 29

The ALJ concluded that Ms. Larsen had the RFC to perform light work except she was

limited to lifting and carrying 20 pounds occasionally and 10 pounds frequently; sitting,




27
     A.R. 30–31.
28
     A.R. 33.
29
     20 C.F.R. § 404.1520(a)(4).


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 6 of 43
standing, and/or walking for six hours each total in an eight-hour workday; occasionally

handling with the left upper extremity; frequently fingering with the bilateral upper

extremities; and never climbing ladders, ropes, or scaffolds. 30

          Step 4. Determine whether the claimant is capable of performing past relevant

work. At this point, the analysis considers whether past relevant work requires the

performance of work-related activities that are precluded by the claimant’s RFC. If the

claimant can still do her past relevant work, the claimant is deemed not to be disabled.

Otherwise, the evaluation process moves to the fifth and final step. The ALJ found that

Ms. Larsen was capable of performing past relevant work as a curriculum advisor. 31

          Step 5. Determine whether the claimant is able to perform other work in the

national economy in view of her age, education, and work experience, and in light of the

RFC. If so, the claimant is not disabled. If not, the claimant is considered disabled. The

ALJ determined that although Ms. Larsen was capable of past relevant work, there were

also other jobs that existed in significant numbers in the national economy that Ms. Larsen

could perform, including appointment clerk and civil service clerk. 32

          The ALJ concluded that Ms. Larsen was not disabled at any time from October 15,

2010 through May 2, 2017, the date of the decision. 33




30
     A.R. 33.
31
     A.R. 36. The VE testified this job was a sedentary position. A.R. 76.
32
     A.R. 37–38.
33
     A.R. 38.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 7 of 43
                     III.   PROCEDURAL AND FACTUAL BACKGROUND

          Ms. Larsen was born in 1956; she is 63 years old. 34 She reported working as an

admissions advisor for the University of Alaska, Anchorage (“UAA”), from approximately

1997 to 2010 and an admission “specialist” for UAA prior to 1997. 35 On October 29, 2015,

the Social Security Administration (“SSA”) determined that Ms. Larsen was not disabled

under the applicable rules. 36 On December 28, 2015, Ms. Larsen timely requested a

hearing before an ALJ. 37 On January 13, 2017, Ms. Larsen appeared and testified with

representation at a hearing held before ALJ Cecilia LaCara. 38 On May 2, 2017, the ALJ

issued an unfavorable ruling. 39 On February 22, 2018, the Appeals Council denied Ms.

Larsen’s request for review. 40 Ms. Larsen timely appealed to this Court on September

26, 2018. 41




34
     A.R. 201.
35
     A.R. 70, 246, 274.
36
     A.R. 27, 83.
37
     A.R. 27, 101.
38
     A.R. 58–71.
39
     A.R. 24–38.
40
     A.R. 1–6.
41
     Docket 1. The Appeals Council had granted an extension of time to file the appeal. A.R. 8.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 8 of 43
          Medical Records

          Although Ms. Larsen’s medical records date back to 2007, the Court focuses on

the relevant medical records after the amended alleged disability onset date of October

15, 2010:

          On November 12, 2010, Ms. Larsen had x-rays taken of her ankles. The right

ankle x-ray showed “very mild degenerative changes in the anterior tibiotalar joint” and

“minimal degenerative changes” at the inferior aspect of the medial gutter. The left ankle

x-ray showed that “[m]inimal degenerative changes may be present along the medial

corner of the talar dome.”         However, there was “no evidence of acute fracture or

dislocation of either ankle.” 42

          On November 18, 2010, Ms. Larsen followed up with Mark Swircenski, PAC, at

Alaska Family Wellness Center. She reported having insomnia for 10 years, but at the

time of the visit, she was able to get about six hours of sleep a night. She also reported

that her husband had died in October; however, she denied any depression. 43

          On December 3, 2010, Ms. Larsen visited PAC Swircenski at the Alaska Family

Wellness Center. She reported improved sleep after stopping her 3:00 p.m. dose of

caffeine. On physical examination, Ms. Larsen was “in no acute distress.” 44




42
     A.R. 361.
43
     A.R. 404.
44
     A.R. 405.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 9 of 43
       On December 14, 2010, Ms. Larsen saw PAC Swircenski. She reported insomnia

with “emotional stressors with the recent death of her husband and some [issues

resolving] the stepchildren and probate of the will.” She was in no acute distress upon

physical examination. 45

       On January 13, 2011, Ms. Larsen saw PAC Swircenski for follow up regarding

insomnia. She reported that she was under increased stress with the recent death of her

husband. She was prescribed Ambien. 46

       On February 17, 2011, Ms. Larsen initiated care with Ginger Scoggin, DNP, at

Manuka Health Clinic in Anchorage, Alaska. She reported a history of anxiety and

significant trauma with the death of her husband and taking care of her mother. She also

reported feeling anemic, cold, and “run down.” Ms. Larsen reported that she had been

on Ativan “for a few years and then went off it for 2 years,” but had started it again in

October 2010 and “it seem[ed] to be helping.” On physical examination, Ms. Larsen was

“[n]ormotensive, in no acute distress.” DNP Scoggin diagnosed Ms. Larsen with transient

disorder of initiating or maintaining sleep; generalized anxiety disorder; iron deficiency

anemia, unspecified; and unspecified vitamin D deficiency. DNP Scoggin refilled Ms.

Larsen’s Ativan prescription and prescribed Lunesta at the visit. 47


45
  A.R. 406. Ms. Larsen followed up with PA Swircenski regarding insomnia and stress on
December 27, 2010, January 13, 17, 31, 2011, and February 14, 2011. A.R. 407–11.
46
   A.R. 408. On January 17, 2011, Ms. Larsen called regarding her Ambien prescription. She
indicated that she was getting 5-6 hours of sleep with Ambien and woke up early. Her
prescriptions included Lorazapam and Ambien. Lorazapam is used to treat anxiety. See
https://www.webmd.com/drugs/2/drug-8892-5244/lorazepam-oral/lorazepam-oral/details.
47
  A.R. 511. Ms. Larsen followed up with DNP Scoggin on December 13, 2011 and June 13, 2012.
A.R. 513–14. DNP Scoggin prescribed Valium at the June 2012 visit, but noted “that is not the

Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 10 of 43
         On September 6, 2012, Ms. Larsen had x-rays of both knees. The right knee x-

ray showed “[a] small loose intraarticular body” that was “questioned in the intercondylar

notch.”      The left knee x-ray showed “[m]inimal osteoarthritis in the medial knee

compartment,” but “[n]o acute osseous findings.” 48

         On September 17, 2012, Ms. Larsen established care with Maggie Laurenberg,

PAC, at Willow Medical & Wellness. She reported insomnia, menopausal symptoms, and

right knee pain while running on the treadmill. She also reported that “she is seeking a

new relationship and will be traveling to see him in Minnesota.” On physical examination,

PAC Laurenberg observed that Ms. Larsen was a “[h]ealthy appearing female in no acute

distress.” 49

         On October 24, 2012, Ms. Larsen presented to the emergency room after being

referred by the Providence crisis line for grief and depression. She reported grief and

pain associated with her husband’s death and the sale of the home she had lived in with

her husband. She reported chronic insomnia that had worsened in the past week. Ms.

Larsen was assessed as being at low imminent risk for suicide and low imminent risk for

violence. She was assessed with bereavement and adjustment disorder, but it was

determined she could be safely discharged. 50




answer” long term and “without proper nutrition first, she will continue to struggle.” A.R. 514.
48
     A.R. 363–64.
49
     A.R. 412–13, 524.
50
     A.R. 325–31, 515–20.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 11 of 43
          On October 31, 2012, Ms. Larsen saw Masao Yanagida, M.D., at Willow Medical

& Wellness. She reported that she had had a “breakdown” recently and went to the

emergency department at Providence. Ms. Larsen reported that she had continuing

problems with insomnia.       Dr. Yanagida diagnosed Ms. Larsen with depression and

anxiety. She also noted Ms. Larsen had glaucoma. She assigned Ms. Larsen a GAF of

50. Dr. Yanagida’s overall prognosis was “good” and she noted that Ms. Larsen’s level of

insight, baseline functioning, and support systems were good and her motivation to

engage in treatment was excellent. 51

          On November 12, 2012, Ms. Larsen followed up with Michael Fischer, M.D., at

Alaska Family Wellness Center. She reported sensitivity to the cold, low weight, chronic

stress, and had questions about treatment for degenerative joint disease. On physical

examination she was “in no acute distress.” She was assessed with fatigue and malaise,

anxiety disorder, and osteoarthritis. 52

          On November 26, 2012, Ms. Larsen followed up with Dr. Fischer. At the exam, Dr.

Fischer noted she was alert and oriented, friendly and cooperative, and had a “much more

animated appearance,” but Ms. Larsen reported using melatonin “all the time and feels

groggy along with distressed.”53




51
     A.R. 292–98.
52
     A.R. 420.
53
     A.R. 422.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 12 of 43
          On November 29, 2012, Ms. Larsen followed up with Dr. Yanagida. She reported

stress, insomnia, and knee pain. Dr. Yanagida assessed her anxiety and depression as

stable. 54

          On December 19, 2012, Ms. Larsen had an x-ray of her right foot. The x-ray

showed “moderate nonuniform narrowing with osteophyte formation and subchondral

cyst formation at the metatarsal phalangeal joint of the great toe” with no fracture and a

small plantar calcaneal spur. 55

          On January 2, 2013, Ms. Larsen saw Dr. Yanagida. She reported worsening

insomnia. Ms. Larsen also reported that her sleep was better before she developed

glaucoma in 2000. Dr. Yanagida observed that Ms. Larsen’s concentration, energy, and

appetite were normal; her behavior was within normal limits with good eye contact; her

thought process was linear and logical; she was alert and oriented; and her cognition was

grossly intact. 56

          On January 4, 2013, Ms. Larsen followed up with Dr. Fischer. She reported doing

yoga regularly and exercising every day. Dr. Fischer observed that Ms. Larsen was

“visibly more animated, active and smiling.” He also noted that her knee x-rays were

“negative for degenerative joint disease, has loose body in the intercondylar space of the

right knee.” 57

54
     A.R. 291.
55
     A.R. 368.
56
     A.R. 290.
57
     A.R. 426.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 13 of 43
          On January 14, 2013, Ms. Larsen initiated physical therapy at Advanced Physical

Therapy. She reported pain and stiffness in her left and right lower extremities. Zuzana

Rogers, PT, COMT, assessed Ms. Larsen with impairments “with endurance, joint

mobility, poor body mechanics and range of motion.” PT Rogers opined that “[t]hese

conditions warrant therapeutic intervention for the application of selective exercise and

specific mobilization to restore neuromuscular control and functional mobility.” PT Rogers

recommended physical therapy twice a week for eight weeks. 58

          On February 26, 2013, Ms. Larsen saw Dr. Yanagida. She reported worsening

trembling in her legs, but improved sleep. Dr. Yanagida assessed Ms. Larsen with

depression, anxiety, and PTSD. 59

          On March 11, 2013, Ms. Larsen saw Clara Scott, PAC. She reported insomnia

problems; that she napped on occasion from 30 minutes to two hours in the afternoons;

exercised one hour and 20 minutes four times per week on the treadmill, elliptical, and

bike; had several social circles; and went out with friends frequently.      On physical

examination, PAC Scott observed that Ms. Larsen was alert and cooperative and in no

acute distress. 60 On the same date, Ms. Larsen visited Dr. Yanagida. She reported

increased anxiety and concern about her insomnia, but she denied worsening depression.




58
  A.R. 568–70. Ms. Larsen attended an additional physical therapy session on February 14,
2013. A.R. 535–36.
59
     A.R. 289.
60
     A.R. 429–30.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 14 of 43
She reported that her eye medications may be causing the insomnia. Dr. Yanagida made

no changes in Ms. Larsen’s medications. 61

          On April 24, 2013, Ms. Larsen saw PAC Scott. She reported that her glaucoma

medication had been causing her insomnia for the past 13 years and that she had stopped

taking her glaucoma medication drops and insomnia medications. She reported walking

and socializing daily at yoga or having lunch with friends. She reported that she would

be traveling to Houston in May and that “everyone [was] telling her she [was] depressed.”

On physical examination, PAC Scott observed that Ms. Larsen was not in acute distress.

PAC Scott recommended cognitive behavioral therapy instead of medications for Ms.

Larsen’s insomnia. 62

          On April 26, 2013, Ms. Larsen saw Dr. Yanagida. She reported insomnia, but she

denied depression and anxiety. Dr. Yanagida “encouraged [Ms. Larsen] to live [with]

insomnia” and recommended diet and exercise. 63

          On September 11, 2013, Ms. Larsen initiated care with Beth Baker, M.D., at

Providence Alaska Medical Center. She reported having insomnia. She queried if she

might be a candidate for social security disability because of her insomnia. Dr. Baker

recommended adjustments in Ms. Larsen’s sleeping schedule. Dr. Baker “informed [Ms.




61
     A.R. 288.
62
     A.R. 432–33.
63
     A.R. 287.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 15 of 43
Larsen] I did not think that she [was] disabled from insomnia and that I [did] not think she

warranted Social Security disability for this.” 64

          On December 11, 2013, Ms. Larsen visited Dr. Fischer. She reported that she was

“feeling much stronger” and had done “some extended travel to the lower 48.” She

reported stopping all her medications. On physical examination, Dr. Fischer observed

“positive focal tenderness over dorsal wrist at lunate.” He also noted Ms. Larsen was

alert and oriented; friendly and cooperative. 65 On the same date, Ms. Larsen had an x-

ray of her left hand. The x-ray showed “[d]egenerative changes . . . at the radioscaphoid

joint and at the first carpometacarpal joint,” but that “[o]therwise, the remainder of the left

hand appears to be within normal limits.” 66

          On January 3, 2014, Ms. Larsen saw Dr. Fischer for prolotherapy for her left hand

and wrist.       Ms. Larsen reported insomnia.       Dr. Fischer diagnosed Ms. Larsen with

degenerative joint disease, insomnia, and menopause. 67

          On February 6, 2014, Ms. Larsen followed up with Dr. Fischer. She reported

improvement in her joints, but still had “some residual discomfort involving her left thumb.”

She reported her wrist was entirely pain-free at the time. She did not report any sleep

problems at that visit. On physical examination, Dr. Fischer observed positive tenderness

in the CMC joint of the left thumb, but that the “dorsal CMC joint and region along [the]

64
     A.R. 749–52.
65
     A.R. 439.
66
     A.R. 369.
67
     A.R. 442.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 16 of 43
posterior hand previously injected all appear to be nontender to palpation [with an] active

range of motion.”68

          On February 10, 2014, Ms. Larsen followed up with PAC Scott. She reported doing

yoga two to three times per week and aerobic exercise on the treadmill, elliptical, or

walking outside four to five times per week. She reported that she was “just now getting

back on track with the sleep.” She reported starting a new romantic relationship. On

physical examination, PAC Scott observed that Ms. Larsen was well nourished, well

developed, alert and cooperative, well groomed, and appeared in no acute distress. 69

          On February 25, 2014, Ms. Larsen saw Dr. Fischer for prolotherapy in her hand.

She also reported improved sleep, but “some anxiety in the afternoon.” 70

          On July 7, 2014, Ms. Larsen saw Bethany Buchanan, DNP, at Avante Medical

Center. She reported “not sleeping well.” She denied depression, bipolar disorder, and

anxiety. DNP Buchanan noted that Ms. Larsen “seemed a little out of it,” but that her

physical exam was normal. DNP Buchanan prescribed thyroid medication. 71

          On July 22, 2014, Ms. Larsen followed up with DNP Buchanan. She reported that

“overall she is better” and that she had decided to go back to work, but she hoped “not

too soon.”       She reported that her sleep had improved “tremendously” and she felt


68
     A.R. 455.
69
     A.R. 459–60.
70
     A.R. 466.
71
  A.R. 717–20. Ms. Larsen followed up regularly at Avante Medical Center from October 3, 2014
through June 26, 2015. A.R. 634–95. On February 23 and March 12, 2015, Christine Sagan, NP,
noted “difficulty with memory, retention.” A.R. 673, 677.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 17 of 43
“comfortable in taking a job.” On physical examination, DNP Buchanan observed that

Ms. Larsen was “well overall” and alert and oriented to person, place, and time. Ms.

Larsen denied feeling sad or worried. 72

         On September 9, 2014, Ms. Larsen saw DNP Buchanan. She reported that her

sleep had improved, but that she still occasionally had nights that she didn’t sleep well.

She also reported walking five miles and “felt bad afterwards” as she was tired, stiff, and

sore. On examination, DNP Buchanan observed that Ms. Larsen looked well and was

alert and oriented, but “sound[ed] depressed.” 73

         On February 5, 2015, Ms. Larsen initiated counseling with Doris Bergeron, LCSW,

seeking to address sleep issues. On examination, LCSW Bergeron observed that Ms.

Larsen was casual and neat in appearance; had a cooperative attitude; normal speech;

a stable appetite and weight; was distracted and did not have a good memory; had normal

perception; logical and coherent thought processes; and fair insight and judgment. 74

         On February 23, 2015, Ms. Larsen saw Christine Sagan, NP, at Avante Medical

Center. She reported that she had been having night sweats and that she had started



72
     A.R. 723–24.
73
  A.R. 725–32. Ms. Larsen followed up regularly at Avante Medical Center from October 3, 2014
through June 26, 2015. A.R. 634–95. On February 23 and March 12, 2015, Christine Sagan, NP,
noted “difficulty with memory, retention.” A.R. 673, 677.
74
   A.R. 753–58. Ms. Larsen attended counseling sessions with LCSW Bergeron every two weeks
regularly from February 2015 until approximately November 28, 2016. A.R. 759–825. Many of
the entries report sleeping difficulties, but on March 12, 2015, Ms. Larsen reported sleeping
consistently 5-6 hours and that she had had 8 hours of the sleep the night before and “felt like her
old self.” A.R. 672. However, on May 10, 2016, Ms. Larsen reported having “a ‘relapse’ with her
chronic fatigue syndrome.” A.R. 778.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 18 of 43
testosterone. Ms. Larsen stated, “this changed things negatively.” She reported sleeping

4-7 hours at night and that she was able to sleep slightly better “when she eats a large

meal at night.” NP Sagan noted that Ms. Larsen “has had years of malaise, stress,

insomnia and fatigue” and “[t]his has prevented her from work.” 75

         On June 15, 2015, Ms. Larsen visited NP Sagan. She reported fatigue. NP Sagan

assessed Ms. Larsen with menopause, insomnia, fatigue, constipation, irritable bowel

syndrome, shoulder pain, pain in lower limb, food allergy, low back pain, neck pain,

hypothyroidism, depressive disorder, and shoulder joint pain. NP Sagan opined that Ms.

Larsen was “stable,” noting “[h]er fatigue is present but she has made progress.” 76

         On June 26, 2015, Ms. Larsen saw DNP Buchanan for shoulder pain and low back

pain. She reported switching her activities and getting better sleep. DNP Buchanan

assessed Ms. Larsen with osteoarthritis, degenerative joint disease of the hand, fatigue,

menopause, insomnia, and constipation. 77

         On October 13, 2015, Ms. Larsen saw William Campbell, M.D., for a psychiatric

disability evaluation. She reported that in 2010 her fatigue and cognitive defects cause

her work performance to decline. She reported retiring from University of Alaska in 2010

and that “part of the reason that she retired was that she wanted to be able to visit with

[her two children in Texas] more often.” She reported some dating, having long-term




75
     A.R. 676–79.
76
     A.R. 642–43.
77
     A.R. 634–39.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 19 of 43
friends, taking belly dancing lessons, going to yoga classes three times a week, and

walking a mile or two every day for exercise. Dr. Campbell observed that Ms. Larsen was

“[s]tylishly groomed and dressed”; was on time and friendly; had normal speech, thought

content, memory, and fund of knowledge; was alert and oriented; could calculate fairly;

and had good spelling. Dr. Campbell noted that Ms. Larsen did poorly with serial 7’s. He

also noted that her insight and judgment were fair. He diagnosed Ms. Larsen with

cognitive disorder, not otherwise specified; dependent personality disorder; glaucoma;

myalgias and arthralgias; and a GAF score of 70. Dr. Campbell noted that Ms. Larsen

complained of cognitive defects and “[o]n examination, she had to be coaxed to give

maximum effort.” He opined that Ms. Larsen would be competent to manage her own

benefits and that her prognosis was good. Dr. Campbell noted that Ms. Larsen found

psychotherapy “to be quite helpful in examining her dependency needs and in grieving

her late husband.”78

         On October 21, 2015, Ms. Larsen saw Ernest Meinhardt, M.D., at Independence

Park Medical Services, for a physical examination. She reported that her insomnia onset

in 2000, but that “since establishing with her new Avante Clinic her insomnia has pretty

much resolved and is under control” and she “feels rested.” She reported that she had

anxiety, but she denied needing medications.       Ms. Larsen also denied that anxiety

interfered with her activities of daily living. She reported discontinuing ocular drops for

glaucoma and that her eye pressure remained stable. Ms. Larsen reported bilateral



78
     A.R. 735–38.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 20 of 43
shoulder pain, but that following up with a chiropractor and having massage therapy “has

pretty much alleviated her symptoms” and that the pain did not “interfere with her daily

activities.” Ms. Larsen also reported left wrist pain and had decreased range of motion,

but adequate grip strength. Dr. Meinhardt noted that Ms. Larsen “apparently has chronic

fatigue syndrome.” 79 On the same date, Ms. Larsen had an x-ray of her left wrist. The x-

ray showed “[s]evere degenerative change in radiocarpal compartment, joint space

narrowing, and intense sclerosis” and “[m]ild degenerative change first carpal-metacarpal

articulation.” 80

          On October 29, 2015, Myung Song, D.O., a state medical consultant, reviewed

Ms. Larsen’s medical records. Based on that review, Dr. Song opined that Ms. Larsen

could perform light duty work and was capable of returning to her prior job as an

admission counselor, with additional manipulation limitations based on her left wrist

impairment.” 81 On the same date, state medical consultant, Michael Dennis, Ph.D.,

opined that Ms. Larsen’s mental disorders were non-severe. Dr. Dennis opined that Ms.

Larsen had a mild restriction of her activities of daily living; mild difficulties in maintaining

social functioning; and mild difficulties maintaining concentration, persistence, or pace. 82

          The medical records for 2016 consist only of treatment records from LSCW

Bergeron.

79
     A.R. 745–48.
80
     A.R. 742.
81
     A.R. 94. Ms. Larsen reported that she was right-handed in her function report. A.R. 255.
82
     A.R. 89–94.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 21 of 43
          On January 13, 2017, Allison Kelliher, M.D., at Vitae Integrative Medical Center,

wrote a letter indicating that she had been Ms. Larsen’s primary care provided since

September 2016.        Dr. Kelliher noted that Ms. Larsen saw her regularly for “[m]ajor

depression, generalized anxiety, chronic pain syndrome, fibromyalgia, chronic low back

pain, osteoarthritis, menopausal syndrome, impaired cognition, memory impairment, and

insomnia. Dr. Kelliher opined that Ms. Larsen’s “extreme fatigue, impaired concentration

and polyarthralgias limit her ability to work” and that Ms. Larsen “currently finds it very

challenging to meet the demands of her daily life.” Dr. Kelliher also noted that Ms. Larsen

was “quite motivated however to get well despite her limitations and participates in

activities such as meditation and yoga and therapy.” 83

          The following medical records were submitted to the Appeals Council after ALJ

LaCara’s May 2, 2017 decision:

          On June 20, 2017, Ms. Larsen had MRIs of her thoracic and cervical spine. The

MRIs showed a small disc protrusion at T6-7 and T7-8 resulting in no stenosis and early

disc degeneration in the mid-cervical spine with “[u]ncovertebral spurring contributing to

neuroforaminal stenoses at a few levels, most pronounced (moderate in severity) at C5–

6 on the left.” 84

          On October 2, 2017, LCSW Bergeron wrote a letter summarizing Ms. Larsen’s

treatment with her. LCSW Bergeron noted that Ms. Larsen had been in psychotherapy


83
  A.R. 828. The letter is dated January 13, 2016, but the year appears to be a typographical
error. No treatment records from Dr. Kelliher are in the record.
84
     A.R. 17–18, 20.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 22 of 43
since February 5, 2015, with breaks from November 9, 2015 to March 2, 2016 and April

18, 2017 until September 12, 2017. She also noted that initially Ms. Larsen reported

sleep issues, difficulty with concentration and memory, and feeling overwhelmed with

daily tasks. Only the first page of LCSW Bergeron’s summarization letter is included in

the Court’s record. 85

          On October 3, 2017, Dr. Kelliher wrote a letter on Ms. Larsen’s behalf. Dr. Kelliher

noted that Ms. Larsen originally “carried the diagnosis of fibromyalgia with depression

and PTSD.” She also stated that “after conservative treatment, we initiated a work up for

her chronic neck and back pain by obtaining [an] MRI.” Dr. Kelliher described Ms.

Larsen’s MRI results from June 2017, noting that “her cervical imaging is notable for facet

arthropathy, and DDD with moderate foraminal stenosis resulting in cervical

radiculopathy” and mid-thoracic degenerative disc disease at T6-8 “which generates a

tremendous amount of pain for her despite efforts in PT, massage therapy and maximal

medication management.” Dr. Kelliher indicated that “[Ms. Larsen] finds these pains quite

debilitating and they certainly interrupt her quality of life and activities of daily living” and

that Ms. Larsen’s “picture [was] somewhat complicated by her history of depression, this

may also be exacerbated by her pain.”86




85
     A.R. 23.
86
     A.R. 22.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 23 of 43
         Hearing Testimony on January 13, 2017

         Ms. Larsen attended a hearing before ALJ LaCara on January 13, 2017 with an

attorney representative. She testified that she worked as an enrollment advisor from 1997

to 2010 and before that time, she had worked as an admission specialist. She reported

that she retired from UAA in approximately 2009. Ms. Larsen also testified that she

travelled once a year to meet with family in Houston, Texas, but denied traveling to meet

a romantic interest out of state. 87 She testified that after waking up each morning, she

warmed up a microwave dinner and then laid back down. She indicated that she spent

her day resting, going to a yoga class, doing housework, listening to music, watching

television, working on her iPad, and reading. She testified that she could make her bed

every day, do laundry, spend time on the computer, and grocery shop, but she had a

housekeeper clean the house once a month. She testified that she would wake up two

to three times during the night. Ms. Larsen reported that she had a driver’s license and

could drive. She also reported that she could manage buttons and zippers; walk with

friends at a slow pace one time per week for two to three miles; and stand in her kitchen

for an hour to an hour and a half. She testified that she would have difficulty sitting at a

clerical job. She also testified that she could add, subtract, and make change. 88

         Margaret Moore, Ph.D., testified as the psychological expert at the hearing, based

on her review of the records. She testified that Ms. Larsen did not meet or equal the new


87
  In a treatment note from September 2012, Ms. Larsen discussed “seeking a new relationship”
and that she was “traveling to see him in Minnesota.” A.R. 416.
88
     A.R. 58–71.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 24 of 43
mental health listings. 89 She opined that Ms. Larsen’s mental impairments were non-

severe or “mild.” She stated, “I would note that just from my point of view, a clinical point

of view, this woman seems to be quite actively engaged in the world, functioning really

quite well.” Dr. Moore noted that although there were “periods of time in this broad time

span where she did have depression . . . much of that . . . was situationally driven.” Dr.

Moore noted that Ms. Larsen was dating frequently, going out with friends, traveling, and

was capable of handling “very complex things, such as the sale of the home and moving.”

Dr. Moore also discussed Ms. Larsen’s chronic insomnia, stating, “some time in 2013, her

doctors discovered that her medications that she was taking for glaucoma, a physical

condition . . . were causing her insomnia. And once you removed and stopped taking

those meds, her sleep issues resolve.” Dr. Moore concluded that Ms. Larsen’s sleep

problem was not attributable to depression or anxiety, but a medication side effect. 90




89
  Dr. Moore’s testimony at the January 2017 hearing was based on the new mental health listings,
effective January 17, 2017. A.R. 54. The new “B” criteria assess an individual’s ability to: 1)
understand, remember, or apply information; 2) interact with others; 3) concentrate, persist, or
maintain pace; and 4) adapt or manage oneself. 20 C.F.R. Pt. 404, Subpt.P, App.1.

The Social Security Administration’s Revised Medical Criteria for Evaluating Mental Disorders
states that the new mental health listings are applied to “new applications filed on or after the
effective date of the rules, and to claims that are pending on or after the effective date.” In a
footnote, the SSA clarified that this means the SSA will use the final rules “on and after their
effective date, in any case in which we make a determination or decision. We expect that federal
courts will review our final decisions using the rules that were in effect at the time we issued the
decisions. If a court reverses our final decision and remands a case for further administrative
proceedings after the effective date of these final rules, we will apply these final rules to the entire
period at issue in the decision we make after the court’s remand.” See Social Security
Administration’s Revised Medical Criteria for Evaluating Mental Disorders, 81 FR 66138-01,
available at 2016 WL 5341732 at *66138 and n.1.
90
     A.R. 50–58.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 25 of 43
          William Weiss testified as the vocational expert. Based on the ALJ’s hypothetical,

he opined that Ms. Larsen could perform her past work as a curriculum advisor. 91 He

also testified that in the alternative, there were jobs that existed in the national or regional

economy that Ms. Larsen could perform, including an appointment clerk and civil service

clerk. 92



          Ms. Larsen’s Function Report

          Ms. Larsen completed a function report on June 25, 2015. She reported that she

experienced a lack of concentration and memory; had problems with sleep; experienced

increased malaise; and had depression or a “mood problem.” She reported living alone

in a townhouse; had no problems with self-care; and spent her days on “[l]ots of bed rest.”

She also indicated that it took her one hour to prepare meals and that she would “bake

meat” and have “salad from restaurants.” She reported that she could clean the house;

do laundry; went outside daily; could shop in stores, by phone, and by computer; went to

restaurants; read and watched television. Ms. Larsen reported being able to walk one to

two miles before needing to stop and rest. She reported that she had changes in her

concentration and memory and needed to be reminded to go places “about twice a week”


91
     The ALJ’s hypothetical at the hearing was as follows:

          [L]et’s assume that we have an individual the same age, education and work
          experience as that of Ms. Larsen who is limited in the following manner: This
          person is limited to light work. This person is never to climb any ladders, ropes or
          scaffolds. This person is limited to handling occasionally on the left. Fingering is
          limited to frequent. A.R. 76–77.
92
     A.R. 78–79.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 26 of 43
and needed someone to accompany her “sometime[s].” She reported she had “no

energy” and her conditions affected lifting, squatting, bending, standing, reaching,

walking, stair climbing, memory, completing tasks, concentration, and understanding. 93

                                      IV.    DISCUSSION

          Ms. Larsen is represented by counsel. In her opening brief, Ms. Larsen asserts

the following errors: (1) the Appeals Council erroneously failed to consider the additional

evidence Ms. Larsen put before the Council; (2) the ALJ failed to fully and fairly develop

the record regarding Ms. Larsen’s chronic fatigue syndrome; (3) the RFC is not supported

by substantial evidence because it failed to take Ms. Larsen’s chronic fatigue syndrome

into account; and (4) the ALJ improperly discounted the opinion of examining expert Dr.

Campbell and gave undue weight to Dr. Moore’s testimony. 94 The Commissioner disputes

Ms. Larsen’s assertions. 95 The Court addresses each of Ms. Larsen’s assertions in turn:

          A. Additional Evidence Submitted to Appeals Council

          In the Appeals Council’s notice denying review, the Council identified the additional

medical evidence it had received from Ms. Larsen: the treating source statement from

Allison Kelliher, M.D., dated October 3, 2017; Imaging Associates’ record dated June 20,

2017; and the treating source statement from Doris Bergeron Counseling Services LLC

dated October 2, 2017. But the Appeals Council determined this additional evidence did




93
     A.R. 250–57.
94
     Docket 13 at 2.
95
     Docket 14 at 2–10.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 27 of 43
“not relate to the period at issue” and therefore did “not affect the decision about whether

[Ms. Larsen] was disabled beginning on or before April 30, 2016, the approximate date of

the ALJ’s decision.” 96

       Ms. Larsen argues that the Appeals Council “refused additional evidence that Ms.

Larsen submitted to the Appeals Council even though she was required to do so by

regulations.” She asserts “this type of additional evidence submitted to the Appeals

Council after an ALJ decision must be considered in the merits decision” and “[i]t cannot

be a response to say that the additional evidence that Ms. Larsen submitted to the

Appeals Council does not relate to the period at issue. That cannot be a basis because

the regulatory change imposed on Ms. Larsen an ‘ongoing’ obligation to ‘submit all

evidence that relates to the disability claim.’” 97

       When the Appeals Council declines review, its decision is not subject to judicial

 review and “the ALJ’s decision becomes the final decision of the Commissioner.”98



96
  A.R. 2. The ALJ decision is dated May 2, 2017. However, the ALJ did note that the “relevant
period ended April 30, 2016.” A.R. 38.
97
   Docket 13 at 9–13; A.R. 2, 5. The regulation cited by Ms. Larsen specifically states that a
claimant’s ongoing duty to inform the Social Security Administration about or submit evidence
related to the disability claim “applies at each level of the administrative process, including the
Appeals Council level if [it] relates to the period which is the subject of the most recent hearing
decision.” 80 Fed. Reg. at 14830, available at 2015 WL 1254424 (emphasis added); 20 C.F.R. §
404.1512. See also 20 C.F.R. § 404.970 (Effective January 17, 2017, the Appeals Council will
review a case if, “additional evidence that is new, material, and relates to the period on or before
the date of the hearing decision, and there is a reasonable probability that the additional evidence
would change the outcome of the decision” and if the claimant has evidence required under §
404.1512 but missed the deadline for submission to the ALJ and shows “good cause for not
informing us about or submitting the evidence.”).
98
  Taylor v. Comm’r of Soc. Sec. Admin., 659 F.3d 1228, 1231 (9th Cir. 2011); see Klemm v. Astrue,
543 F.3d 1139, 1144 (9th Cir. 2008) (“The Social Security Act grants to district courts jurisdiction

Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 28 of 43
 However, “when the Appeals Council considers new evidence in deciding whether to

 review a decision of the ALJ, that evidence becomes part of the administrative record,

 which the district court must consider when reviewing the Commissioner’s final decision

 for substantial evidence.” 99 The district court considers the additional evidence, “which

 was rejected by the Appeals Council, to determine whether, in light of the record as a

 whole, the ALJ’s decision was supported by substantial evidence and was free of legal

 error.” 100

          In this case, the Appeals Council rejected the additional medical evidence

submitted by Ms. Larsen in its review of the ALJ’s decision. 101 The Appeals Council

determined that the evidence did not relate to the period at issue, but the submitted

medical evidence is part of the administrative record and will be considered by this

Court. 102 The medical records submitted to and rejected by the Appeals Council included

MRI evidence of a back impairment dated after the date of the ALJ’s decision. 103 There

is some evidence of back problems in the treatment records in late 2014 to early 2015,

but those appear to have resolved. At a physical examination with Dr. Meinhardt on




to review only ‘final decisions’ of the Commissioner”) (citing 42 U.S.C. § 405(g))).
99
  Brewes v. Comm’r of Soc. Sec. Admin., 682 F.3d 1157, 1163 (9th Cir. 2012) (internal citation
omitted).
100
      Id. at 1232.
101
      A.R. 2.
102
      Supra note 99. See also Taylor, 659 F.3d at 1231.
103
      A.R. 17–18, 20.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 29 of 43
October 21, 2015, Ms. Larsen reported a history of hip and back discomfort that was then

resolved. 104 Additionally, the evidence submitted to the Appeals Council included a letter

from LCSW Bergeron, but only the first page of the letter is in the Court’s record. 105

Finally, the additional evidence includes a letter from Dr. Kelliher dated October 3, 2017

describing the MRI evidence of Ms. Larsen’s back and neck impairments from June 20,

2017, with the notation that “[Ms. Larsen] finds these pains quite debilitating and they

certainly interrupt her quality of life and activities of daily living.” But, as noted above, the

letter refers to MRIs taken after the ALJ’s decision. 106

          The 2017 MRIs and October 2017 letter from Dr. Kelliher do not relate to the period

at issue. And the one page of LCSW Bergeron’s letter is consistent with her extensive

treatment notes in the record. Accordingly, the additional post-hearing evidence does not

alter the substantial evidence in the record for the period at issue that underlies the ALJ’s

decision.

          B. Development of the Record

          Ms. Larsen asserts that the ALJ failed to fully and fairly develop the record

regarding Ms. Larsen’s chronic fatigue syndrome. Specifically, she asserts that the



104
      A.R. 745–48.
105
    The portion of the letter that was included in the record sets forth part of Ms. Larsen’s
psychological history and reported mental and physical issues as of October 2, 2017. The
included part of the letter does not include new information, includes no medical opinions, and
was dated outside the relevant time period. A.R. 23.
106
    A.R. 17–18, 20, 22. In a letter from January 2017, Dr. Kelliher indicated that she had treated
Ms. Larsen for “chronic low back pain.” However, there are no treatment notes from Dr. Kelliher
in the Court’s record. A.R. 828. See also 20 C.F.R. § 404.970.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 30 of 43
agency failed to follow up with Dr. Meinhardt regarding Ms. Larsen’s functional

limitations. 107 The Commissioner maintains that the duty to develop the record was

satisfied. 108

          1. Legal Standard

          The ALJ has an “independent duty to fully and fairly develop the record and to

assure that the claimant’s interests are considered.”109 An “ALJ’s duty to develop the

record further is triggered only when there is ambiguous evidence or when the record is

inadequate to allow for proper evaluation of the evidence.” Additionally, the “ALJ must

be especially diligent when the claimant is unrepresented or has only a lay

representative.” 110 If the evidence is insufficient to make a decision regarding disability

or the ALJ cannot reach a conclusion based on the evidence before her, she may

recontact a treating physician, psychologist, or other medical source; request additional

existing records; or ask for more information from the claimant or others. 111

          2. Analysis

          Ms. Larsen alleges that the ALJ failed to fully and fairly develop the record



107
      Docket 13 at 2, 15–16. See also A.R. 748.
108
      Docket 14 at 6–7.
109
      Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001).
110
      McLeod v. Astrue, 640 F.3d 881, 885 (9th Cir. 2011).
111
    Smolen v. Chater, 80 F.3d 1273, 1288 (9th Cir. 1996) (“If the ALJ thought he needed to know
the basis of [a doctor’s] opinions in order to evaluate them, he had a duty to conduct an
appropriate inquiry, for example, by subpoenaing the physicians or submitting further questions
to them.”); see also 20 C.F.R. §§ 404.1520b, 416.920b (effective until March 27, 2017).


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 31 of 43
 regarding her chronic fatigue syndrome. Pursuant to Social Security Ruling 14-1p, she

 alleges the ALJ should have followed up on Dr. Meinhardt’s statement in his evaluation

 that Ms. Larsen “apparently has chronic fatigue syndrome.” She also alleges the ALJ

 should have asked Dr. Meinhardt for functional limitations. 112

          Under Social Security Ruling, SSR 14-1p, a claimant “can establish that he or she

 has a [medically determinable impairment] of [chronic fatigue syndrome] by providing

 appropriate evidence from an acceptable medical source. A licensed physician (a

 medical or osteopathic doctor) is the only acceptable medical source who can provide

 such evidence. We cannot rely upon the physician’s diagnosis alone. The evidence

 must document that the physician reviewed the person’s medical history and conducted

 a physical exam.”113 Further, in cases in which chronic fatigue syndrome is alleged,

 the ALJ generally needs longitudinal clinical records reflecting ongoing medical

 evaluation and treatment from the person’s medical sources. When there is insufficient

 evidence to determine whether a claimant has a medically determinable impairment of

 chronic fatigue syndrome or is disabled, the ALJ may recontact a treating or other

 source, request additional existing records, ask for more information, or obtain a

 consultative examination. 114




112
      Docket 13 at 2, 15–20. See also A.R. 748.
113
   The full title of the ruling is “Social Security Ruling, SSR 14-1p; Titles II and XVI: Evaluating
Claims Involving Chronic Fatigue Syndrome (CFS).”
114
   SSR 14-1p, available at 2014 WL 1371245 at * 4–7. “Social Security Rulings [ ] do not carry
the ‘force of law,’ but they are binding on ALJs nonetheless. They reflect the official
interpretation of the [Social Security Administration] and are entitled to some deference as long

Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 32 of 43
          Here, ALJ LaCara found that Ms. Larsen’s chronic fatigue syndrome was a severe

impairment at Step 2. She noted that Dr. Meinhardt diagnosed Ms. Larsen with chronic

fatigue syndrome at a consultative evaluation. 115 He had reviewed Ms. Larsen’s records

and did a physical examination pursuant to SSR 14-1p. In his evaluation, Dr. Meinhardt

outlined Ms. Larsen’s medical history of “[a]drenal fatigue/chronic fatigue with insomnia.”

He noted that at the time of the visit, Ms. Larsen reported her insomnia was pretty much

resolved and under control. However, in his conclusion, Dr. Meinhardt stated, “[t]his quiet

but pleasant lady apparently has chronic fatigue syndrome.” 116 Beyond a diagnosis of

apparent chronic fatigue syndrome, Dr. Meinhardt provides no further explanation. Dr.

Meinhardt’s evaluation of Ms. Larsen’s insomnia is in tension with his diagnosis that she

has apparent chronic fatigue syndrome. 117

          The ALJ also considered Dr. Kelliher’s opinion that Ms. Larsen’s ability to work was

limited in part by “extreme fatigue,” but correctly pointed out that the opinion was “not

accompanied with any treatment notes to substantiate the existence of this condition.”118

In her January 2017 letter, Dr. Kelliher indicated that she was Ms. Larsen’s primary care



as they are consistent with the Social Security Act and regulations.” Molina v. Astrue, 674 F.3d
1104, 1113 n.5 (9th Cir. 2012) (internal quotation marks and citation omitted).
115
      A.R. 30.
116
      A.R. 745–48. See supra note 115.
117
   Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002) (“The ALJ need not accept the opinion
of any physician, including a treating physician, if that opinion is brief, conclusory, and
inadequately supported by clinical findings.”) (internal citation omitted).
118
      A.R. 30.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 33 of 43
provider and that Ms. Larsen had established care with her in September of 2016, 119 but

did not specifically note that she had conducted a medical review or physical examination

pursuant to SSR 14-1p, nor did Dr. Kelliher specifically diagnose Ms. Larsen with chronic

fatigue syndrome in the letter. 120 Additionally, the treatment record reflects that Ms.

Larsen believed her insomnia resulted from her glaucoma medications and that her sleep

problems were resolving after she stopped taking that medication in early 2013. 121 For

example, Ms. Larsen reported to psychiatrist Dr. Yanagida in March 2013 and again to

PAC Scott in April 2013 that her glaucoma medication was causing her insomnia. 122 At

other visits, she reported improved sleep. 123 At a visit to Providence Medical Center in

September 2014, Dr. Baker informed Ms. Larsen that she “did not think that [Ms. Larsen]

was disabled from insomnia” and did not think Ms. Larsen “warranted Social Security

disability for this.” 124 There is no evidence in the record that Ms. Larsen underwent testing




119
  The October 3, 2017 letter stated that Ms. Larsen was “well known to our clinic and has been
seen since September of 2016.” A.R. 22.
120
    A.R. 30, 22, 828. Dr. Kelliher noted that Ms. Larsen was seen at Vitae medical center for
“[m]ajor depression, generalized anxiety, chronic pain syndrome, fibromyalgia, chronic low back
pain, osteoarthritis, menopausal syndrome, impaired cognition, memory impairment, and
insomnia.” In her letter of January 2017, Dr. Kelliher specifically states, “Unfortunately [Ms.
Larsen’s] extreme fatigue, impaired concentration and polyarthralgias limit her ability to work.”
A.R. 828. In her letter of October 3, 2017, Dr. Kelliher states that Ms. Larsen “often finds herself
lying down in the middle of the day due to fatigue from pain.” A.R. 22.
121
      A.R. 432.
122
      A.R. 288, 432–33.
123
      e.g., A.R. 466, 459–60, 637–39.
124
      A.R. 751.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 34 of 43
or examination to rule out other causes for her fatigue. 125

          The ALJ also noted that Ms. Larsen’s chronic fatigue syndrome diagnosis was

“somewhat unsupported as demonstrated by her reported activities.” 126 Although Ms.

Larsen testified that she had sleep difficulties and fatigue, she testified that she travelled

to Texas, could do paperwork, drive to yoga classes, do housework, read, grocery shop,

walk with friends, and work on the computer. 127 She also indicated that she could not go

back to doing a clerical job full-time because it would be “hard for [her] . . . to sit.”128

Throughout the record, Ms. Larsen reported engaging in social activities regularly

including dating and having romantic relationships, socializing with friends, traveling,

dancing, running and walking, and participating in yoga classes. She managed the sale

of a house and probate. 129 Further, the ALJ gave great weight to testifying psychiatrist

Dr. Moore’s opinion that Ms. Larsen’s insomnia was not a psychological impairment and

had basically been resolved after stopping her glaucoma medications. 130

          The evidence before the ALJ was sufficient to make a decision regarding Ms.



125
   Reddick v. Chater, 157 F.3d 715, 723–24 (9th Cir. 1998); see also SSR 14-1p, available at
2014 WL 1371245 at * 2.
126
   A.R. 34, 58–71, 250–57. See Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (The ALJ
“may consider inconsistencies either in the claimant’s testimony or between the testimony and
the claimant’s conduct.”).
127
      A.R. 58–65.
128
      A.R. 68.
129
      e.g., A.R. 58–71, 250–57, 412–17, 432, 439, 459–60, 524.
130
      A.R. 35–36, 54.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 35 of 43
Larsen’s chronic fatigue syndrome. There is substantial evidence in the record to

support the ALJ’s determinations regarding the functional impact of MS. Larsen’s chronic

fatigue syndrome. The ALJ was not required to seek additional testimony or another

evaluation from Dr. Meinhardt regarding Ms. Larsen’s functional limitations. For the

foregoing reasons, the ALJ developed the record adequately with respect to Ms.

Larsen’s chronic fatigue syndrome.

          C. Medical Opinions

          Ms. Larsen asserts that the ALJ did not give specific and legitimate reasons for

discounting evaluating psychologist Dr. Campbell’s opinion regarding Ms. Larsen’s

psychological limitations. Specifically, she asserts that it was error to give more weight to

Dr. Moore’s opinion because Dr. Moore’s testimony “depended wholly on the report and

data of psychiatrist Dr. Campbell.” 131          The Commissioner counters that the ALJ

“reasonably resolved the conflicting medical evidence.” 132



          1. Legal Standard

          “Regardless of its source, [the SSA] will evaluate every medical opinion [it]

receive[s].” 133 Medical opinions come from three types of sources: those who treat the

claimant; those who examine but do not treat the claimant; and those who neither




131
      Docket 13 at 21–24.
132
      Docket 14 at 7.
133
      20 C.F.R. § 404.1527(c). This section applies to claims filed before March 27, 2017.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 36 of 43
examine nor treat the claimant. “As a general rule, more weight should be given to the

opinion of a treating source than to the opinion of doctors who do not treat the

claimant.” 134 In the Ninth Circuit, “[t]o reject the uncontradicted opinion of a treating or

examining doctor, an ALJ must state clear and convincing reasons that are supported by

substantial evidence.” 135 When “a treating or examining doctor’s opinion is contradicted

by another doctor’s opinion, an ALJ may only reject it by providing specific and legitimate

reasons supported by substantial evidence.” 136 This can be done by “setting out a

detailed and thorough summary of the facts and conflicting clinical evidence, stating [her]

interpretation thereof, and making findings.” 137

          Factors relevant to evaluating any medical opinion include: (1) the examining or

treatment relationship; (2) the consistency of the medical opinion with the record as a

whole; (3) the physician’s area of specialization; (4) the supportability of the physician’s

opinion through relevant evidence; and (5) other relevant factors, such as the physician’s

degree of familiarity with the SSA’s disability process and with other information in the

record. 138 An ALJ may reject the opinion of a doctor “if that opinion is brief, conclusory,


134
  Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Lester v. Chater, 81 F.3d 821,
830 (9th Cir. 1995)).
135
   Trevizo v. Berryhill, 871 F.3d 664, 675 (9th Cir. 2017) (quoting Bayliss v. Barnhart, 427 F.3d
1211, 1216 (9th Cir. 2005)).
136
      Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017).
137
   Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citing Magallanes v. Bowen, 881 F.2d
747, 751 (9th Cir. 1989)).
138
  20 C.F.R. §§ 404.1513a(b), 404.1527(c)(2). These sections apply to claims filed before
March 27, 2017. See 20 C.F.R. § 404.614.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 37 of 43
and inadequately supported by clinical findings.” 139

          The opinions of agency physician consultants may be considered medical

opinions, and their findings and evidence are treated similarly to the medical opinion of

any other source. 140        “The weight afforded a non-examining physician’s testimony

depends ‘on the degree to which [she] provides supporting explanations for [her]

opinions.’” 141 Greater weight may also be given to the opinion of a non-examining expert

who testifies at a hearing because she is subject to cross examination. 142 The opinions

of non-treating or non-examining physicians may serve as substantial evidence when the

opinions are consistent with independent clinical findings or other evidence in the

record. 143

          2. Analysis

          Here, evaluating psychologist Dr. Campbell assessed Ms. Larsen with cognitive

deficits and dependent personality disorder. In his report, Dr. Campbell noted that Ms.

Larsen, “had to be coaxed to give maximum effort.” However, Dr. Campbell provided no

function limitations, but noted that Ms. Larsen had found psychotherapy “to be quite




139
      Bayliss, 427 F.3d at 1216.
140
      20 C.F.R. §§ 404.1513a(b).
141
      Garrison, 759 F.3d at 1012 (quoting Lester, 81 F.3d at 830).
142
   Andrews v. Shalala, 53 F.3d 1035, 1042 (citing Torres v. Secretary of H.H.S., 870 F.2d 742,
744 (1st Cir. 1989)).
143
      Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002).


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 38 of 43
helpful in examining her dependency needs and in grieving her late husband.” 144 Dr.

Campbell’s diagnoses were contradicted by medical expert Dr. Moore’s conclusion that

Ms. Larsen’s mental health conditions were not severe and she did not suffer from

debilitating cognitive deficits or a personality disorder. 145 Therefore, the ALJ was required

to provide specific and legitimate reasons supported by substantial evidence for

discounting Dr. Campbell’s diagnostic opinion. 146

          The ALJ discussed Dr. Campbell’s one-time evaluation of Ms. Larsen. ALJ LaCara

concluded that Dr. Campbell’s prognosis of Ms. Larsen was consistent with and supported

by the longitudinal record and Dr. Moore’s opinion, but discounted Dr. Campbell’s

diagnostic opinions as inconsistent and unsupported. 147 The RFC did not include any

mental health limitations. 148 At the same time, ALJ LaCara gave “great weight” to

testifying, non-examining medical expert Dr. Moore’s opinions and provided the following

reasons for so doing: (1) they were “consistent with and supported by the longitudinal

record” and (2) Dr. Moore was an expert in the field of psychological disability evaluation

and had “the opportunity to review all of the psychological treatment notes in the record

prior to offering her opinions.”149


144
      A.R. 738.
145
      A.R. 55–56.
146
      Revels, 874 F.3d at 654.
147
      A.R. 36, 735–38.
148
      A.R. 33.
149
      A.R. 35–36.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 39 of 43
          At the hearing on January 13, 2017, Dr. Moore opined that Dr. Campbell’s cognitive

deficit diagnosis didn’t make “a lot of sense, especially in light of the rest of the record,

which really does not suggest any kind of compelling cognitive problem.”150 Dr. Moore

noted that situational issues in Ms. Larsen’s life, including the two-year anniversary of her

husband’s death, the sale of her home, and family conflicts explained Ms. Larsen’s

adjustment disorder, bereavement, and depression. She discussed the resolution of Ms.

Larsen’s insomnia.       Dr. Moore also opined that the dependent personality disorder

diagnosis “was probably suggested because of [Ms. Larsen]’s reporting about her history

in her marriage, and I’m not even convinced that it’s a reasonable diagnosis.” Dr. Moore

added that, “from my point of view, a clinical point of view, this woman seems to be quite

actively engaged in the world, functioning really quite well.” Dr. Moore concluded that Ms.

Larsen had no functional limitations in a work setting that would be caused by her mental

impairments. 151 In this case, Dr. Moore’s opinions, together with the other evidence in

the record, constituted substantial evidence justifying the rejection of Dr. Campbell’s

diagnostic opinions. 152




150
      A.R. 53.
151
   A.R. 52–57. See Andrews, 53 F.3d at 1042 (“greater weight may be given to opinion of
nonexamining expert who testifies at hearing subject to cross-examination”).
152
    See Lester v. Chater, 81 F.3d 821, 831 (9th Cir. 1995) (The “opinion of a nonexamining
physician cannot by itself constitute substantial evidence that justifies the rejection of the opinion
of either an examining or a treating physician.”); see also Thomas v. Barnhart, 278 F.3d 947, 957
(9th Cir. 2002) (the “opinions of non-treating or non-examining physicians may also serve as
substantial evidence when the opinions are consistent with independent clinical findings or other
evidence in the record.”).


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 40 of 43
          For the foregoing reasons, the Court finds that the ALJ provided specific and

legitimate reasons supported by substantial evidence for discounting Dr. Campbell’s

diagnostic opinions and giving great weight to testifying psychological expert Dr. Moore’s

conflicting opinions.

          D. Ms. Larsen’s RFC

          Ms. Larsen alleges that the RFC failed “to take account of the vocationally

significant limitations of chronic fatigue syndrome.” 153 Specifically, she asserts that the

ALJ failed to properly analyze Ms. Larsen’s chronic fatigue syndrome under SSR 14-1p

and “failed to assess Dr. Kelliher’s medical source statement.” 154

          1. Legal Standard

          The RFC is an individual’s “maximum remaining ability to do sustained work-

related physical and mental activities in an ordinary work setting on a regular and

continuing basis,” and “must include a discussion of the individual’s abilities on that

basis.” 155 A court should affirm an ALJ’s determination of a claimant’s RFC “if the ALJ

applied the proper legal standard and [her] decision is supported by substantial

evidence.” 156 An ALJ “may rely on a vocational expert’s testimony that is based on a

hypothetical that ‘contains all of the limitations that the ALJ found credible and supported



153
      Docket 13 at 17.
154
      Docket 13 at 17–21.
155
      SSR 96-8p, available at 1996 WL 374184 at *2.
156
   Bayliss, 427 F.3d at 1217 (citing Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599
(9th Cir. 1999)).


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 41 of 43
by substantial evidence in the record.’” 157 It is “proper for an ALJ to limit a hypothetical to

those impairments that are supported by substantial evidence in the record.” 158 However,

an ALJ must consider “limitations and restrictions imposed by all of an individual’s

impairments, even those that are not ‘severe.’” 159

          2. Analysis

          Here, the ALJ found that Ms. Larsen had severe impairments of very mild to

minimal degenerative changes of the right ankle, mild to moderate degenerative changes

at the left thumb, moderate degenerative changes at the right great toe, and apparent

chronic fatigue syndrome. 160 Based thereon, ALJ LaCara concluded that Ms. Larsen

could perform light work with certain exceptions. 161 ALJ LaCara relied on the testimony

of the vocational expert to determine that a person with Ms. Larsen’s current residual

functional capacity could perform her past work as a curriculum advisor and could also

perform the requirements of occupations such as an appointment clerk or civil service

clerk. 162

          As set forth above, the ALJ’s reasons for discounting Dr. Campbell’s opinions


157
      Ghanim, 763 F.3d at 1166 (quoting Bayliss, 427 F.3d at 1217).
158
  Osenbrock v. Apfel, 240 F.3d 1157, 1165 (9th Cir. 2001) (citing Magallanes v. Bowen, 881 F.2d
747, 756-57 (9th Cir. 1989)).
159
   20 C.F.R. §§ 404.1545(a)(2), 416.945(a)(2); see also SSR 96-8p, available at 1996 WL 374184
at *5.
160
      A.R. 30.
161
      A.R. 33.
162
      A.R. 38, 71–82.


Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 42 of 43
regarding Ms. Larsen’s mental limitations were specific and legitimate. And, the ALJ’s

decision not to include mental health limitations in the RFC was supported by substantial

evidence. The ALJ also fully and fairly developed the record regarding Ms. Larsen’s

chronic fatigue syndrome. She addressed Dr. Kelliher’s letter of January 2017. 163 ALJ

LaCara was not required to follow up with Dr. Meinhardt in this case. The additional MRI

results and letters from Dr. Kelliher and LCSW Bergeron supported the ALJ’s conclusion

that Ms. Larsen’s “level of functioning [was] not as fully limiting as alleged.” 164

          For the foregoing reasons, Ms. Larsen’s medically determinable limitations were

adequately accounted for in the RFC and supported by substantial evidence.

                                                V.   ORDER

          The Court, having carefully reviewed the administrative record, finds that the ALJ’s

determinations are free from legal error. Accordingly, IT IS ORDERED that Ms. Larsen’s

request for relief at Docket 13 is DENIED, the Commissioner’s final decision is

AFFIRMED. The Clerk of Court is directed to enter a final judgment accordingly.

          DATED this 7th day of October 2019 at Anchorage, Alaska.


                                                        /s/ Sharon L. Gleason____________
                                                        UNITED STATES DISTRICT JUDGE



163
   In her decision, ALJ LaCara noted that “[i]n a post hearing letter dated the same day as the
hearing from the claimant’s brand new physician, CFS is alleged; however, this letter is not
accompanied with any treatment notes to substantiate the existence of this condition.” A.R. 22,
30.
164
      A.R. 34. See Bayliss, 427 F.3d at 1217.




Case No. 3:18-cv-00221-SLG, Larsen v. Saul
Decision and Order
Page 43 of 43
